DETAILED ACTION
This office action is in response to the request for continued examination received on August 9, 2022 concerning application No. 16/570,837 filed on September 13, 2019.
	Claims 1-5, 7-15, and 17 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/09/2022 concerning the 35 USC 112b rejection on pg. 8 have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112b rejections previously set forth. 
Applicant’s arguments on pg. 9-10 with respect to the 35 USC 103 rejection of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. (US 20190380676, hereinafter Swan) in view of Fujiwara et al. (US 20090030322, hereinafter Fujiwara), Waters et al. (US 2013/0137980, hereinafter Waters), and Park et al. (US 20170143295, hereinafter Park).
Regarding claims 1, 11, and 12, Swan teaches an ultrasound diagnostic apparatus (system 100 in fig. 2), an ultrasound image display method (Abstract), and a non-transitory computer-readable medium storing a program for causing a computer in an ultrasound diagnostic apparatus ([0017] and [0037]-[0038]discloses the system is configured to execute instructions stored on computer-readable medium) for generating and displaying an ultrasound image corresponding to a reflected ultrasound reflected inside a subject([0012] discloses producing an image of the tissue being scanned and displaying the image on display 104), the apparatus comprising a hardware processor (the circuitry of system 100 in fig. 2) that
generates a current B-mode image based on a reception signal corresponding to the reflected ultrasound ([0013] discloses the composite image 106 is displayed on display 104 and is updated while the needle is being guided meaning image 106 is the current image being generated from the received echo signals by the transducer 102),
analyzes the current B-mode image ([0035] discloses that the image frames being produced are being analyzed in real-time) and determines an operation status of a treatment instrument (needle 3 in fig. 1) used for treatment, the operation status being determined based on whether a spray pattern is present in the current B-mode image ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event (spray) is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive),
displays the current image ([0013] and fig. 1 show the current image 106 is displayed).
Swan does not specifically teach the spray pattern is being determined based on a brightness distribution in the current B-mode image.
However,
Fujiwara in a similar field of endeavor teaches determining the presence of an injected fluid within a region based on a brightness distribution in the current B-mode image ([0078]-[0079] disclose using a brightness change detecting means 66 in order to detect a change in brightness of a B-mode image in order to detect whether a contrast agent has flowed into the imaging region or region of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spray pattern detection of Swan for the brightness spray pattern detection of Fujiwara because it amounts to simple substitution of one known element for another to obtain the predictable results of determining the operation status of the treatment instrument. 
Swan in view of Fujiwara does not specifically teach the hardware processor displays, in response to a determination that the spray pattern is present in the current B-mode image, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned.
However,
Waters in a similar field of endeavor teaches the hardware processor ([0011] discloses the display is displayed using a computer processor) displays (fig. 7), a first display image including the current B-mode image (410) and a second display (400) image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, method, and non-transitory computer-readable medium disclosed by Swan in view of Fujiwara to have the hardware processor display, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned. The motivation to make this modification is in order to assess whether a change to the region of interest has been made by the treatment instrument, as recognized by Waters ([0060]).
Swan in view of Fujiwara and Waters does not specifically teach the displayed images are in response to a determination that the spray pattern is present in the current B-mode image.
However,
Park in a similar field of endeavor teaches the hardware processor displays ultrasound images in response to a determination that the treatment instrument is present in the current B-mode image based on a brightness distribution in the current B-mode image ([0143] and fig. 5 discloses determining the brightness value of a needle 30 detected within a steering image. if the brightness value detected is above a threshold value the apparatus 1000 obtains an ultrasound image in step S750 and displays the ultrasound image in step S760).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, method, and non-transitory computer-readable medium disclosed by Swan in view of Fujiwara and Waters to display an ultrasound image based on a determination that the spray pattern is present in the current B-mode image. The motivation to apply the known technique of displaying an ultrasound image based on a determination that the treatment instrument is present in the current B-mode image based on a brightness distribution in the current B-mode image of Park to the apparatus, method, and non-transitory computer-readable medium of Swan in view of Fujiwara and Waters would be to allow for the predictable results of viewing only images when the treatment operation is occurring, thereby reducing the number of images that have to be analyzed.
Regarding claim 2, Swan in view of Fujiwara, Waters, and Park teaches the apparatus of claim 1, as set forth above. Swan further teaches wherein the hardware processor determines whether the treatment instrument is activated or deactivated ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive).
Regarding claim 3, Swan in view of Fujiwara, Waters, and Park teaches the apparatus of claim 1, as set forth above. Swan further teaches wherein the hardware processor determines a 15change in the operation status of the treatment instrument ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to have been switched from the inactive state to an active state where fluid is being injected).
Regarding claim 9, Swan in view of Fujiwara, Waters, and Park teaches the apparatus of claim 1, as set forth above. Waters further teaches wherein the hardware processor highlights a treatment region of interest in the second display image ([0058], lines 13-14, “baseline target image 400 may display a target ablation region 407 (shown as a dashed semicircle)” by outlining the ablation region with a dashed semicircle the system is highlighting a treatment area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, method, and non-transitory computer-readable medium disclosed by Swan in view of Fujiwara, Waters, and Park to have the hardware processor highlight a treatment region of interest in the second display image. The motivation to apply the known technique of having the hardware processor highlight a treatment region of interest in the second display image of Waters to the apparatus, method, and non-transitory computer-readable medium of Swan in view of Fujiwara, Waters, and Park would be to allow for the predictable results of showing the user where the region of interest is located on the display screen.
Regarding claim 13, Swan teaches an ultrasound diagnostic apparatus (system 100 in fig. 2), an ultrasound image display method (Abstract), and a non-transitory computer-readable medium storing a program for causing a computer in an ultrasound diagnostic apparatus ([0017] and [0037]-[0038]discloses the system is configured to execute instructions stored on computer-readable medium) for generating and displaying an ultrasound image corresponding to a reflected ultrasound reflected inside a subject([0012] discloses producing an image of the tissue being scanned and displaying the image on display 104), the apparatus comprising a hardware processor (the circuitry of system 100 in fig. 2) that
generates a current B-mode image based on a reception signal corresponding to the reflected ultrasound ([0013] discloses the composite image 106 is displayed on display 104 and is updated while the needle is being guided meaning image 106 is the current image being generated from the received echo signals by the transducer 102),
determines an operation status of a treatment instrument (needle 3 in fig. 1) used for treatment, the operation status being determined based on whether a spray pattern is present in the current B-mode image ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid (spray) into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive),
displays the current image ([0013] and fig. 1 show the current image 106 is displayed).
Swan does not specifically teach the spray pattern is being determined based on a brightness distribution in the current B-mode image.
However,
Fujiwara in a similar field of endeavor teaches determining the presence of an injected fluid within a region based on a brightness distribution in the current B-mode image ([0078]-[0079] disclose using a brightness change detecting means 66 in order to detect a change in brightness of a B-mode image in order to detect whether a contrast agent has flowed into the imaging region or region of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spray pattern detection of Swan for the brightness spray pattern detection of Fujiwara because it amounts to simple substitution of one known element for another to obtain the predictable results of determining the operation status of the treatment instrument. 
Swan in view of Fujiwara does not specifically teach the hardware processor displays, in response to a determination that the spray pattern is present in the current B-mode image, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned.
However,
Waters in a similar field of endeavor teaches the hardware processor ([0011] discloses the display is displayed using a computer processor) displays (fig. 7), a first display image including the current B-mode image (410) and a second display (400) image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, method, and non-transitory computer-readable medium disclosed by Swan in view of Fujiwara to have the hardware processor display, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned. The motivation to make this modification is in order to assess whether a change to the region of interest has been made by the treatment instrument, as recognized by Waters ([0060]).
Swan in view of Fujiwara and Waters does not specifically teach the displayed images are in response to a determination that the spray pattern is present in the current B-mode image.
However,
Park in a similar field of endeavor teaches the hardware processor displays ultrasound images in response to a determination that the treatment instrument is present in the current B-mode image based on a brightness distribution in the current B-mode image ([0143] and fig. 5 discloses determining the brightness value of a needle 30 detected within a steering image. if the brightness value detected is above a threshold value the apparatus 1000 obtains an ultrasound image in step S750 and displays the ultrasound image in step S760).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, method, and non-transitory computer-readable medium disclosed by Swan in view of Fujiwara and Waters to display an ultrasound image based on a determination that the spray pattern is present in the current B-mode image. The motivation to apply the known technique of displaying an ultrasound image based on a determination that the treatment instrument is present in the current B-mode image based on a brightness distribution in the current B-mode image of Park to the apparatus, method, and non-transitory computer-readable medium of Swan in view of Fujiwara and Waters would be to allow for the predictable results of viewing only images when the treatment operation is occurring, thereby reducing the number of images that have to be analyzed.
Regarding claim 14, Swan in view of Fujiwara, Waters, and Park teaches the apparatus of claim 13, as set forth above. Swan further teaches the hardware processor displays information relating to an area of the treatment region of interest ([0012], “the system 100 converts characteristics of the received echo signals into data that is quantified and displayed for the user as an image” where the received echo signals are understood to be of the region of interest).
Regarding claim 17, Swan in view of Fujiwara, Waters, and Park teaches the apparatus of claim 1, as set forth above. Swan further teaches the spray pattern is determined based on an analysis of a predetermined region of the current B-mode image ([0030], “the system processor 220 can be configured to analyze only a portion (e.g., a specific region) of the image frames and/or subset of the total number of image frames in order to detect the specified injection event”).
Swan does not specifically teach the spray pattern is determined based on the brightness distribution.
However,
Fujiwara further teaches determining the presence of an injected fluid within a region based on a brightness distribution in the current B-mode image ([0078]-[0079] disclose using a brightness change detecting means 66 in order to detect a change in brightness of a B-mode image in order to detect whether a contrast agent has flowed into the imaging region or region of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spray pattern detection of Swan for the brightness spray pattern detection of Fujiwara because it amounts to simple substitution of one known element for another to obtain the predictable results of determining the operation status of the treatment instrument. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Fujiwara, Waters, and Park as applied to claim 1 above, and further in view of Fraser (US 2006/0293598).
Regarding claim 7, Swan in view of Tsuda and Waters teaches the apparatus of claim 1, as set forth above. Swan further teaches the hardware processor generates a live B-mode image ([0013] discloses the composite image 106 is displayed on display 104 and is updated while the needle is being guided meaning image 106 is the live image being generated from the received echo signals by the transducer 102) and determines a change in operation status by analyzing the live B-mode image ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event (spray) is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive). Additionally, as set forth above Waters teaches that it is well known in the art to display a non-operating state B-mode image (400 in fig. 7). 
Swan in view of Fujiwara, Waters, and Park does not specifically teach when the determination of the change in operation status is that the treatment instrument has been switched from the non-operating state to the operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before switching. 
However,
Fraser in a similar field of endeavor teaches when the determination of the change in operations status is that the treatment instrument has been switched from the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]) to the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained before the switching (Fig. 4, [0054], when the frame count is not zero the current image is compared to a short-term image previously taken before the HIFU transmitter became active, the short-term image is considered to be the non-operating state image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan in view of Fujiwara, Waters, and Park to have when the determination of the change in operations status is that the treatment instrument has been switched from the non-operating state to the operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before switching. The motivation to make this modification is to reduce the unstable nature of comparing a current view of the treatment area with an initial view of the treatment area, as recognized by Fraser ([0051]).
Regarding claim 8, Swan in view of Fujiwara, Waters, and Park teaches the apparatus of claim 1, as set forth above. Swan further teaches the hardware processor generates a live B-mode image ([0013] discloses the composite image 106 is displayed on display 104 and is updated while the needle is being guided meaning image 106 is the live image being generated from the received echo signals by the transducer 102) and determines a change in operation status by analyzing the live B-mode image ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event (spray) is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive). Additionally, as set forth above Waters teaches that it is well known in the art to display a non-operating state B-mode image (400 in fig. 7). 
Swan in view of Fujiwara, Waters, and Park does not specifically teach when the determination of the change in operations status is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained after the switching.
However,
Fraser in a similar field of endeavor teaches when the determination of the change in operations status is that the treatment instrument has been switched from the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison, the new short term image is seen as the non-operating state image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, method, and non-transitory computer-readable medium disclosed by Swan in view of Fujiwara, Waters, and Park to have when the determination of the change in operations status is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained after the switching. The motivation to make this modification is to reduce the unstable nature of comparing a current view of the treatment area with an initial view of the treatment area, as recognized by Fraser ([0051]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Fujiwara, Waters, and Park as applied to claim 9 above, and further in view of Takagi et al. (US 2015/0297172, hereinafter Takagi).
Regarding claim 10, Swan in view of Fujiwara, Waters, and Park teaches the ultrasound diagnostic apparatus of claim 9, as set forth above. 
Swan in view of Fujiwara, Waters, and Park does not specifically teach the treatment region of interest is identified by the hardware processor as having a brightness that is lower than that of a region around the treatment region of interest. 
However, 
Takagi in a similar field of endeavor teaches the treatment region of interest is identified by the hardware processor as having a brightness that is lower than that of a region around the treatment region of interest ([0064], discloses setting a region of interest that corresponds to a central portion in a ring shape of a tumor where the “luminance value of the central portion is lower than a luminance value of a peripheral portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus, method, and non-transitory computer-readable medium disclosed by Swan in view of Fujiwara, Waters, and Park to have the treatment region of interest have a brightness that is lower than that of a region around the treatment region of interest. The motivation to make this modification is in order to identify a region of interest, as recognized by Takagi ([0064]).

Allowable Subject Matter
Claims 4, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to reasonably teach or in combination render obvious the following limitation of when the claims taken as a whole to include “wherein the hardware processor determines the spray pattern based on a change in brightness distribution in a low or bottom region of the current B-mode image”.
Dependent claims 5 and 15 would also be considered allowable at least by virtue of their dependency upon claim 4.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793